08/10/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0261



                             No. DA 21-0261

IN THE MATTER OF:

J.D.L.,

           Respondent and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 8, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 10 2021